Case 1:20-cr-00084-TSK-MJA Document1 Filed 11/04/20 Page 1of4 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE FILED
NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

Vv.

KENNETH C. RAMDAT,

 

Nov 04 2020

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

Criminal No. / c Aa O Uv gy

 

 

Violations: 18 U.S.C. § 113(a)(5)
Defendant. 18 U.S.C. § 2244(b)
INDICTMENT
The Grand Jury charges that:
COUNT ONE

(Abusive Sexual Contact)

In or about August 2019, while at the Louis A. Johnson VA Medical Center in the special

territorial jurisdiction of the United States, in the Northern District of West Virginia, the defendant

KENNETH C. RAMDAT, with an intent to abuse, harass, humiliate and degrade Jane Doe 1 and

to arouse and gratify the sexual desire of any person, knowingly and intentionally engaged in

sexual contact with Jane Doe 1 without her permission by intentionally touching Jane Doe 1’s

breast, in violation of Title 18, United States Code, Section 2244(b).
Case 1:20-cr-00084-TSK-MJA Document1 Filed 11/04/20 Page 2 of 4 PagelD #: 2

COUNT TWO

(Simple Assault)
In or about August 2019, while at the Louis A. Johnson VA Medical Center in the special
territorial jurisdiction of the United States, in the Northern District of West Virginia, the defendant
KENNETH C. RAMDAT, did assault Jane Doe 1 in violation of Title 18, United States Code,

Section 113(a)(5).
Case 1:20-cr-00084-TSK-MJA Document1 Filed 11/04/20 Page 3 of 4 PagelD #: 3

COUNT THREE
(Abusive Sexual Contact)

On or about October 17, 2019, while at the Louis A. Johnson VA Medical Center in the
special territorial jurisdiction of the United States, in the Northern District of West Virginia, the
defendant KENNETH C. RAMDAT., with an intent to abuse, harass, humiliate and degrade Jane
Doe 2 and to arouse and gratify the sexual desire of any person, knowingly and intentionally
engaged in sexual contact with Jane Doe 2 without her permission by intentionally touching Jane

Doe 2’s breast, in violation of Title 18, United States Code, Section 2244(b).
Case 1:20-cr-00084-TSK-MJA Document1 Filed 11/04/20 Page 4 of 4 PagelD #: 4

COUNT FOUR

(Simple Assault)
On or about October 17, 2019, while at the Louis A. Johnson VA Medical Center in the
special territorial jurisdiction of the United States, in the Northern District of West Virginia, the
defendant KENNETH C. RAMDAT, did assault Jane Doe 2 in violation of Title 18, United

States Code, Section 113(a)(5).

A true bill,

/s/
Foreperson

/s/
WILLIAM J. POWELL
United States Attorney

Sarah E. Wagner
Assistant United States Attorney
